Title: To Thomas Jefferson from John Trumbull, 15 August 1788
From: Trumbull, John
To: Jefferson, Thomas


          
            Dr. Sir
            London August 15th. 1788
          
          Will you excuse my having so long omitted to write you—the mortification arising from efforts not so successfull as I wishd in my pursuits, have prevented me from attending to anything but the surmounting the difficulties I found. That is in a degree accomplishd and I devote my first moments to you.—Yours of the 17th. 24th. and 28th ulto. are in my hands. The letters enclos’d the 24th. for Mrs. McCaul, Jones and Digges were forwarded instantly. Those for Charlestown there is no better opportunity of sending than by the Ship in which Mr. Cutting proposes to sail, about the end of this month: if he goes I shall give them to his care, otherwise I will put them in the Ships Letter bag, where they will be equally secure. I do not find that any time can be sav’d by sending them to New York.
          The Letter enclos’d the 28th. for Mr. Bannister was sent by the Louisa, Capt. Dixon, which saild the 5th. inst. for Norfolk in James River.
          The Diligence which leaves this tomorrow will bring you Brown’s two pictures, your polyplasiasmos, and a picture of Genl. Washington which belongs to Mr. De La Fayette, and which you will be so good to send him. They are all in one case.
          Of the Carriage. I have search’d in vain. Perch carriages (which won’t do for you) abound, but the crane neck is not so much us’d, tho infinitely more in demand; so that I really don’t find any second hand thing for which I should dare give the price which is ask’d.—In the mean time I am offer’d (by a young man who is a principal Journeyman at one of the first Carriagemakers in town, and who wishes to get into business for himself,) to build me as good a Carriage for 105 Guineas as I should get at the Shops for 130—that is He would give it me for a very trifling profit to himself whereas theirs is extravagant:—and He proposes that if when He shall have compleated it I do not like the work or the Fashion, He will not expect me to take it.—I know the Man to be an excellent Workman and honest, and he has some little obligations to me:—If therefore you are pleas’d to give me conditional and plenary powers to go to this price, or to take my chance of searching further for a second hand, I will do for you as I should do for myself.
          I have not seen one which I could think of (except the first) forless than £80, and I think that any use almost will make the 25 difference. I wait your answer.
          From the Convention at New York we [hear] there is a great probability of their acceding. We expect the Packet every hour when we shall know.
          I believe I mention’d Payne, Kings Mews-Gate as the Classical Bookseller most likely to serve you. I am Yours,
          
            Jno. Trumbull
          
          
            Stockdale is paid.
          
        